DETAILED CORRESPONDENCE
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment to the claims filed on 12/10/2021 in response to the Non-Final Rejection mailed on 09/10/2021 is acknowledged and entered into the record.
	Applicant’s remarks filed on 12/10/2021 in response to the Non-Final Rejection mailed on 09/10/2021 have been fully considered by the examiner and are deemed persuasive to overcome the rejections of record.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Information Disclosure Statement
	The IDS filed on 12/10/2021 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Sequence Compliance
	The objection to the disclosure and claims 7 and 8 is withdrawn in view of applicants’ amendment to the disclosure and claims 7 and 8 to incorporate appropriate sequence identifiers.
Withdrawn Claim Objections
	The objection to claims 1-10 for the recitation of the acronym HDEN is withdrawn in view of applicant’s amendment to the claims to recite the full name of the abbreviation at least once.
Examiner’s Statement of Reasons for an Allowance
	The claims are drawn to a method for direct transformation of exogenous single stranded RNA into resting spores of Penicillium amagasakiense.  The closest prior art are the references of Nakamura et al. (The Journal of Biochemistry, 1962; cited on PTO-892 mailed on 09/10/2021) and Wu et al. (Scientific Reports, 2013, cited on PTO-892 mailed on 09/10/2021), which teach Penicillium amagasakiense and the HDEN electroporation method, respectively; however, there is no teaching or suggestion in the above references that would have led the person of ordinary skill in the art to combine the two references in a method for electroporation of Penicillium amagasakiense.  Wu et al. is drawn to mammalian cells and is not relevant to fungal spores.  Additionally, applicant’s disclosure sets forth a reasonable case for difficulty in transforming RNA into spores utilizing existing methods [see paragraphs 0016-0017 of the specification].  Accordingly, the methods of claims 1-10 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled "Comments on Statement of Reasons of Allowance".
Quick Path Information Disclosure Statement
For situations when the applicant needs to file an IDS after issue fee has been paid, The United States Patent and Trademark Office (USPTO) has implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656